Citation Nr: 0304574	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  00-12 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
residuals of a back injury claimed as incurred or aggravated 
during Department of Veterans Affairs (VA) vocational 
rehabilitation training.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from December 1978 to 
September 1982.  This matter originally came before the Board 
of Veterans' Appeals (BVA or Board) on appeal from a July 
1999 rating decision of VA's Regional Office (RO) in Phoenix, 
Arizona.  In an April 2002 decision, the Board indicated that 
more development was necessary prior to adjudication of this 
claim.  The Board is now satisfied that this development has 
been completed, and that the matter is properly back before 
the Board for appellate review.  


FINDINGS OF FACT

1.  VA has substantially complied with the requirements of 
the Veterans Claims Assistance Act of 2000.

2.  The veteran currently has the residuals of a back injury 
that was proximately caused by his participation in a 
required learning activity pursuant to a VA vocational 
rehabilitation program.


CONCLUSION OF LAW

The requirements for entitlement to compensation under 
38 U.S.C.A. § 1151 for the residuals of a back injury 
incurred or aggravated during participation in VA vocational 
rehabilitation have been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 
(2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board first notes that this matter has been sufficiently 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475 114 Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. 
§§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 3.159.  In this 
regard, the claims file reflects VA examination and clinical 
records that contain findings and diagnoses that permit the 
Board to address the issues relevant to the veteran's claim.  
In addition, the Board finds that the veteran has continually 
known of the steps which VA has undertaken to develop his 
claim, and of which steps he could undertake in support of 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Lastly, the Board observes that in light of the 
highly favorable outcome of this appeal, any perceived lack 
of notice or development under the VCAA should not be 
considered prejudicial to the veteran.

The veteran claims that participation in VA vocational 
rehabilitation services, specifically education in the form 
of undergraduate university courses paid for by VA, either 
caused or aggravated a back injury.  Under certain 
circumstances, compensation shall be awarded for a qualifying 
additional disability of a veteran in the same manner as if 
such disability were service-connected.  38 U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.358(a).  

In order to constitute qualifying additional disability, the 
disability must first be shown not to be the result of the 
veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 
38 C.F.R. § 3.358(c)(4).  Second, the disability must be 
shown to be proximately caused by the provision of VA 
training and rehabilitation services.  38 U.S.C.A. 
§ 1151(a)(2).  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim is based is compared with the 
subsequent physical condition resulting from the disease or 
injury.  38 C.F.R. § 3.358(b)(1).  
Compensation for disability resulting from the pursuit of 
vocational rehabilitation is not payable unless there is 
established a direct (proximate) causal connection between 
the injury or aggravation of an existing injury and some 
essential activity or function that is within the scope of 
the vocational rehabilitation course, not necessarily limited 
to activities or functions specifically designated by VA in 
the individual case, since ordinarily it is not to be 
expected that each and every different function and act of a 
veteran pursuant to his course of training will be 
particularly specified in the outline of the course or 
training program.  In determining whether the element of 
direct or proximate causation is present, it remains 
necessary for a distinction to be made between an injury 
arising out of an act performed in pursuance of the course of 
training, that is, a required "learning activity," and one 
that is incident to, or coexistent with the pursuit of the 
program of training.  There must have been sustained an 
injury that, but for the performance of a "learning 
activity" in the prescribed course of training, would not 
have been sustained.  38 C.F.R. § 3.358(c)(5).   

The record reflects that the veteran has a long history of 
low and mid-back injury, dating from his period of active 
service.  The record also indicated that after service, the 
veteran was awarded Chapter 31 vocational rehabilitation 
benefits, including VA payment for the pursuit of an 
undergraduate degree at a local university.  Chapter 31 of 
Title 38, U.S. Code, provides for the training and 
rehabilitation of veterans with service-connected 
disabilities.  The purposes include to enable the veteran 
"to become employable and to obtain and maintain suitable 
employment." 38 U.S.C.A. § 3100 (West 2002).  These benefits 
were awarded effective as of January 1995, but the veteran 
eventually received retroactive payment back to August 1994 
(when he first began his university courses).  He maintains 
that his participation in two of the courses required for the 
completion of his undergraduate degree resulted in back 
injuries.

At an August 2001 hearing before the Board, the veteran 
testified that in the Fall of 1995, he was required to take a 
physical education course to satisfy the university's 
"P.E." credit requirements.  He reported that this was a 
weight training course, requiring weightlifting by its 
participants.  He indicated that the first week of the course 
was instructional, with the lifting to begin during the 
second week.  He noted that his VA vocational rehabilitation 
counselor informed him that he could not participate in the 
lifting activity because of his medical condition at the 
time.  The veteran stated that when he informed the course 
instructor of his status as a disabled veteran who was 
entitled to a waiver of participation in the course, the 
instructor stated that he would have to participate in the 
class until that waiver was received.  The veteran noted that 
he then suffered a back injury on the first day of lifting in 
the class.  The Board notes that the veteran was receiving 
regular VA treatment around the time frame reported for this 
injury, but VA treatment records do not specifically note his 
report of a back injury sustained in relation to lifting 
weights in class.   

The veteran also testified that he had to complete a theater 
(stage craft) class to satisfy his degree requirements, for 
which he enrolled in the Fall of 1997.  He reported that his 
VA health care provider opined that he should not take the 
class for fear that it would affect his back, and that they 
then applied for a waiver with the Chapter 31 program 
personnel, who denied it.  The veteran noted that he then had 
to proceed with participation in this required class, where 
he injured his back while assisting with stage set 
construction.  VA treatment records for this time period 
include the veteran's September 1997 report of a back injury 
while tearing down a set for class, an October 1997 report 
that set building for class was causing him to have increased 
back pain and spasms, a November 1997 report that he had been 
out of class for three weeks for recurrent back strain due to 
injury sustained while painting during class, and a December 
1997 report of low back injury while painting for class.  
Diagnoses of low back pain and recurrent low back strain were 
also recorded in these VA treatment reports.  

At the August 2001 Board hearing, the veteran's wife also 
testified that she attended the same university as the 
veteran, and that they were married in December 1995.  She 
stated that she was a nursing student at the time, and is now 
a registered nurse.  She also confirmed the veteran's 
testimony concerning his 1995 and 1997 injuries while he was 
a student.
The Board ordered a new VA examination of the veteran in July 
2002, in order for the examiner to determine whether any 
current back problems were the result of the veteran's 
participation in vocational rehabilitation training 
activities.  After clinical evaluation of the veteran and a 
review of relevant medical records, the examiner diagnosed 
the following back problems: chronic low back pain, mild 
scoliosis, dorsal kyphosis, slight scoliosis, and mild 
compression fractures of the lower dorsal spine with slight 
degenerative changes.  The examiner's report includes the 
veteran's history of the aforementioned 1995 and 1997 
injuries.  The examiner reported that he was unable to 
identify any record in the claims file related to VA 
vocational rehabilitational training, but stated that should 
this injury be uncovered in the veteran's files, then it is 
as least as likely as not that any identified back disorders 
were caused by or otherwise attributable to the incidents 
reported during the vocational rehabilitation training.

First, the Board finds that the qualifying additional 
disability (residuals of a back injury) in this case is not 
the result of the veteran's own willful misconduct.  See 
38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.358(c)(4).   Instead, he 
was participating in a required learning activity as part of 
his VA vocational rehabilitation program.  See 38 C.F.R. 
§ 3.358(c)(5).  The Board considers the August 2001 testimony 
provided by the veteran and his wife to be credible, 
competent evidence of the circumstances surrounding injuries 
sustained by the veteran while participating in VA vocational 
rehabilitation, and the Board observes that there is nothing 
of record to contradict these statements.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).      

Second, the Board finds that the veteran's current residuals 
of a back injury, as diagnosed at the July 2002 VA 
examination, have been shown to be proximately caused by the 
provision of VA training and rehabilitation services.  See 
38 U.S.C.A. § 1151(a)(2).  As noted above, VA treatment 
records, at least for the time of the 1997 injury, record the 
veteran's comments on several occasions of experiencing back 
pain during and/or after working on theater sets in class.  
The Board also notes that the veteran's wife has confirmed 
both the 1995 and 1997 injuries as occurring while the 
veteran was participating in class activities.  The July 2002 
VA examiner basically indicated that if the veteran's 
described injuries could be documented as occurring during VA 
vocational rehabilitation, then it was his opinion that it 
was as least as likely as not that the veteran's current back 
problems were related to such training.  Again, the Board 
notes that there is nothing of record to contradict the July 
2002 VA examiner's opinion on causation.  The regional office 
has not disputed the veteran's position that the incident or 
incidents in question occurred coincident with educational 
programs under Chapter 31.

Lastly, the Board observes that the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for injuries sustained 
during participation in VA vocational rehabilitation, 
specifically the pursuit of education, in the form of his 
required participation in undergraduate courses paid for by 
VA under Chapter 31, may be considered unusual.  The United 
States Court of Appeals for Veterans Claims, however, 
specifically recognized in Cottle v. Principi, 14 Vet. App. 
329 (2001), that statutory authorization under 38 U.S.C.A. 
§ 1151 for disability compensation for veterans injured 
through no willful misconduct of their own, while "in the 
pursuit of a course of vocational rehabilitation," is 
intended to cover a full program of rehabilitation, including 
educational, vocational and employment services, and only 
ends when the veteran has been declared rehabilitated (and 
not before such a time).  See also 38 C.F.R. § 3.358(c)(5).  
Accordingly, the Board finds that the type of claim for which 
the veteran seeks compensation here, pursuant to the 
provisions of 38 U.S.C.A. § 1151, was intended to be covered 
by VA law.

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
and in recognition of the aforementioned guiding principles 
and with the application of the benefit of the doubt rule, 
the Board finds that the veteran's claim should prevail.  See 
also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
residuals of a back injury  incurred during VA vocational 
rehabilitation training is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

